DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 7/31/20. Claims 1-15 have been cancelled and new claims 16-35 have been added. Thus, claims 16-35 are presently pending in this application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the carrier means of a load relief system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites the limitation "at least one first and one second fastener disposed on said outer structure for fastening to a carrier means of a load relief system". The specification is lacking a description of what the fasteners and carrier means of a load relief system are and how they function. One of ordinary skill would not be able to understand how the device works.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25, 27-30, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, lines 1-2 the limitation “gel-like” is unclear whether the fluid is a gel or not a gel.
In claims 20 (line 3), 22 (line 2), 23 (line 2), 27 (line 2), 28 (line 2), 30 (line 5), 33 (line 4) and 35 (line 2) the use of “and/or” is unclear if the claim requires --and-- or --or--.  
Claim 25 and 34, the limitation “seamlessly” is unclear. The connection between two structures would result in a seam and additionally, applicant’s specification provides seamed connections (weld seams and flush adhesive bonding; see applicant’s specification pg. 9, lines 22-24).
Claim 29 recites the limitation "all components rigidly connected" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected based on their dependency of a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-19, 26, 28, 30-31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch (2018/0014995).

    PNG
    media_image1.png
    473
    680
    media_image1.png
    Greyscale







Annotated fig. 5 of Gensch.

As best understood, Gensch lacks at least one first and one second fastener disposed on said outer structure for fastening to a carrier means of a load relief system. However, it would be obvious to duplicate the fasteners (37, fig 1) on the outer structure to allow for attachment of a load relief system. The first and second fasteners hold no criticality and would perform equally as well as applicants. 
With respect to claim 17, Gensch discloses said inner structure is divided into at least two interconnected segments (15, fig 4), such that the fluid can distribute itself between said 
With respect to claim 18, Gensch discloses said inner structure, is divided into a plurality of interconnected segments (15, fig 4), such that the fluid can distribute itself between said interconnected segments (see [0022], lines 10-13; note the mesh allows the gel to distribute through the chambers), said interconnected segments are oriented in terms of their length substantially along said shorter sides (see multiple chambers (15) in fig 4 oriented with their longest side in parallel with the cuff’s short side).
With respect to claim 19, Gensch discloses the fluid is a gel-like substance (see [0023], lines 1-2).
With respect to claim 26, Gensch discloses a filling valve (51, fig 5) disposed on said inner structure for filling said inner structure (see location of 1 on a layer of the inner structure in annotated fig 5 of Gensch).
With respect to claim 28, Gensch discloses said first and second fasteners are displaceable along said longer sides of said outer structure (by duplication of fasteners (37) of Gensch they would be placed along longer sides of the outer structure).
With respect to claim 30, as best understood Gensch discloses the cuff is configured to connect to the carrier means of the load relief system (see claim 16 above); and the cuff is configured for form-locking and force-locking transmission of transverse forces to the outer extremity of the person (note as the user tightens the cuff by the closure system the transverse forces are applied to the user’s extremity).
With respect to claim 31, Gensch discloses said inner structure is divided into at least two interconnected segments (15, fig 4), such that the fluid can distribute itself between said 
With respect to claim 35, Gensch discloses the cuff is configured for a form-locking and force-locking transmission of the transverse forces (note as the user tightens the cuff by the closure system the transverse forces are applied to the user’s extremity) to a thigh of the person (sore muscles, see [0003], lines 2-4 of Gensch).
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch as applied to claim 16 above, and further in view of Tseng (2011/0282222).
With respect to claim 20, Gensch discloses all the elements as claimed above but lacks the outer structure contains at least one support element.
However, Tseng teaches a cuff (Abstract, line 1) with support element (300, fig 1) between a front (100, fig 1) and back sheet (400, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer structure of Gensch to include the sheets and support element as taught by Tseng so as to add reinforcement to the cuff.
With respect to claim 21, the modified Gensch shows said outer structure contains at least one outer cover layer (after modification by Tseng; 100, fig 1 of Tseng) and at least one inner cover layer (after modification by Tseng; 400, fig 1 of Tseng), which envelop said support element on an outside and inside (see support element 300 inside outer and inner layers 100 and 400 in fig 3 of Tseng).
With respect to claim 22, the modified Gensch shows said support element is formed from a spring steel (see [0023], lines 7-9 of Tseng).
 said support element extends at least across part of the cuff surface (see extension of 300 in fig 3 of Tseng).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Tseng as applied to claim 20 above, and further in view of Pamplin (9,271,890).
With respect to claim 24, the modified Gensch shows a plurality of support elements (see two strips of element 300 in fig 1 of Tseng) in a form of individual lamellas (2 separate pieces) but lacks lamellas which in terms of their length are oriented substantially along said shorter sides of said outer structure.
However, Pamplin teaches a garment (10, fig 1) with individual lamellas (28c, 28d, fig 3B) oriented substantially along a shorter side the structure (the longer side of the lamella is oriented with the shorter side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support structure of the modified Gensch to be oriented along the short side as taught by Pamplin so as to provide additional structural rigidity in multiple directions.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch in view of Tseng as applied to claim 20 above, and further in view of Diana (2004/0210176).
With respect to claim 25, as best understood the modified Gensch shows the outer and inner structures connected by seams (see dashed seam lines in fig 3 of Gensch), but lacks a seamless connection.
However, Diana teaches a cuff (300, fig 6) with two structures (two superposed sheets; see [0054], lines 1-2) connected via weld seams (RF welding, heat welding; see [0054], lines 5-7).
. 
Claim 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch as applied to claim 16 above, and further in view of Ganske (8,764,789).
With respect to claim 27, the modified Gensch shows the cuff is formed of flexible silicone (see [0020], lines 8-10 of Gensch) but lacks the cuff formed at least in part from plastic.
However, Ganske teaches a cuff (Abstract, lines 1-3) with a bladder (20, fig 4) formed of plastic (thermoplastic polyurethane, see col. 5, lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the material of Gensch’s cavity to plastic as taught by Ganske so as to provide a well-known material for an airtight cavity.
With respect to claim 33, Gensch shows the cuff is formed of flexible silicone (see [0020], lines 8-10 of Gensch) but lacks the cuff formed at least in part from biocompatible plastic.
However, Ganske teaches a cuff (Abstract, lines 1-3) with a bladder (20, fig 4) formed of biocompatible plastic (thermoplastic polyurethane, see col. 5, lines 7-9; thermoplastic polyurethane is biocompatible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the material of Gensch’s .
Claim 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch as applied to claim 16 above, and further in view of Diana (2004/0210176).
With respect to claim 29, as best understood Gensch shows the outer structure is connected to respective components by seams (see dashed seam lines in fig 3 of Gensch), but lacks a seamless connection.
However, Diana teaches a cuff (300, fig 6) with two structures (two superposed sheets; see [0054], lines 1-2) connected via weld seams (RF welding, heat welding; see [0054], lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection of the modified Gensch with weld seams flush adhesive bonding as taught by Diana so as to replace one known connection with another to bond the two structures to one another.
With respect to claim 34, as best understood Gensch shows the filling valve, the first closure part, the second closure part, and the first and second fasteners are connected to the outer cover layer of the outer structure but lacks seamless connections.
However, Diana teaches a cuff (300, fig 6) with two structures (two superposed sheets; see [0054], lines 1-2) connected via weld seams (RF welding, heat welding; see [0054], lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection of the filing valve, first and second closure parts, and first and second fasteners to the outer cover layer of the .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensch as applied to claim 16 above, and further in view of Hudson (5,545,199).
With respect to claim 32, Gensch shows the fluid is a gel (see claim 19 above) but is silent regarding the fluid being a mixture of sodium polyacrylate and water.
However, Hudson teaches a therapeutic pillow (see fig 1) with a gel pack (20, fig 1) with fluid being a mixture of sodium polyacrylate and water (see col. 2, lines 34-39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid of Gensch to be polyacrylate and water as taught by Hudson so as to provide a well-known gel mixture for therapeutics. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarnoff (3,633,567), Millay (2005/0182331), Sano (2005/0251052), Takahashi (2010/0137725), and Moore (2019/0008717) are cited to show additional compression cuffs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785